Case 1:21-cv-00515-HYJ-RSK ECF No.1, PagelD.1 Filed 06/18/21 Page ED LN

June 18, 2021 11:53 AM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAl
United States District Court BY _eod / SCANNED BYALA

For The Eastern District of Michigan

Lamont-Oshea..Douglas

Next Friend For 4 “71 -cv-51 5

Lamont Oshea Danta Douglas

Plaintiff Hala Y. Jarbou, U.S. District Judge

Ray Kent, U.S. Magistrate Judge
V.

Jeffery D. Duncan
Department of Health And
Human Services State Registrar
Defendant, Sued Personal And
Official Capacity

Complaint Civil Action

NOT A PRISON LITIGATION ACTION

 

Introduction

This is a Civil Action pursuant to 42 USC § 1983 filed by
Plaintiff Lamont Oshea Danta Douglas born in Saginaw Michigan
alleging Constitutional Violation of Civil Liberties to change
birth certificate to represent the gender identified with.
Plaintiff seeks Injunctive Relief, Declaratory Relief and
Damages.

Defendant; Jeffery D. Duncan, in his official and personal
capacity while acting under color of State Law denied plaintiff
civil rights under Michigan State statute § 333.2831(c) which
plaintiff challenges as unconstitutional, in that it encroaches
on personal rights of liberty to determine who I am.

Jurisdiction
Case 1:21-cv-00515-HYJ-RSK ECF No.1, PagelD.2 Filed 06/18/21 Page 2 of 5

Jurisdiction of this Court is invoked pursuant to 28 U.S.C.
§ 1331, in that this is a civil action arising under the
Constitution of the United States.

Jurisdiction of the Court is invoked pursuant to 28 U.S.C. §
1343(a) (3), in that this action seeks to redress the deprivation,
under color of State Law, of rights secured by acts of Congress
providing for Equal Rights of persons within the Jurisdiction of
the United States.

Plaintiff filed a Notice of Claim concerning these
occurrences, right after the denial happened. Certified mail
return receipt #7012 0470 0002 1137 4449.

This action challenges the State of Michigan's statutes and
procedures (333.2831(c)) to change Gender on birth records as

unconstitutional.

And the taking of property by Jeffrey D. Duncan without just
compensation. Afs No. 3618566

And the denial of equal protection of suspect class
sex/gender discrimination.

Statement of facts

 

#1. At all times relevant plaintiff, was born in Saginaw,
Michigan

#2. On or about July, 2019, I wrote Michigan's vital statistics
to change my birth record/certificate to reflect the gender
identified with.

#3. I received documents from the defendant to complete this
process on or about September, 2019.
Documents: Acceptable Id. 333.2891(3),
Medical Affidavit 333.2831l(c),
Notice of Deficiency No. 3618566,
Fifty-dollar Processing Fee.

#4. I filled these documents out reflecting my gender change to
female, submitted them with the $50.00 processing fee. Required
to change these records on October 30, 2019.

#5. Which filing fee I never received back, nor did I received
the change I paid for.
Case 1:21-cv-00515-HYJ-RSK ECF No.1, PagelD.3 Filed 06/18/21 Page 3 of 5

#6. The defendant wrote back asking for more information on
April 9, 2020. ...(i.e. A medical Affidavit from a doctor who
performed a medical sex change operation to make the changes in
the Birth Record).

#7. I wrote back stating I do not need an affidavit in support of
my gender identification. And that the Michigan,statute violates

my Power, Privileges, & immunities under the qth Amendment.

#8. The defendant wrote back refusing to make the requested
changes dismissing my request from the active dockets on July 23,
2020 and confiscating my 50 dollars without compensation.

This suit followed.

Claim For Relief

#9. Defendant violated plaintiff Due Process rights to just
compensation in confiscation of plaintiff property.

#10. Defendant violated plaintiff 4th Amendment Equal Protection
of the Law of suspect class.

#11. Defendant violated plaintiff path Amendment to Personal
Liberties in Self-Determination.

Requested Relief

#12. Plaintiff request Declaratory Judgment declaring Michigan
statute unconstitutional as applies to plaintiff, Equal
protection & Personal Liberties in Self-Determination.

#13. Plaintiff request Compensatory Damages in the amount of $50
and all costs, fees, charges incurred in this litigation.

#14. Grant other relief as it may appear that plaintiff is
entitled.

I understand that a false statement to any question in this
declaration will subject me to penalties for perjury.

I declare under the penalty of perjury that the foregoing is
true and correct.

eA hedacaes st ee isles

Date Autograph, sui juris, Ss is )Pro- se
Case 1:21-cv-00515-HYJ-RSK ECF No. 1, PagelD.4 Filed 06/18/21 Page 4of5

 
Case 1:21-cv-00515-HYJ-RSK ECF No.1, PagelD.5 Filed 06/18/21 Page5of5

MMV ile

 
